Citation Nr: 1520742	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-16 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for residuals, shell fragment wound, right wrist with ulnar involvement (also claimed as right upper extremity peripheral neuropathy) beginning from January 24, 2008.

2.  Entitlement to a disability evaluation of more than 20 percent for diabetes mellitus type II.

3. Entitlement to a disability evaluation of more than 10 percent for chondromalacia, left knee with degenerative changes.

4. Entitlement to an initial disability evaluation in excess of 10 percent for left knee laxity.

5. Whether new and material evidence has been submitted to reopen a claim of service connection for right knee meniscal tear with degenerative joint disease.

6.  Entitlement to an initial disability evaluation in excess of 10 percent for scar, right wrist.

7.  Entitlement to an effective date earlier than September 28, 2010, for the award of service connection for right wrist scar.  

8.  Entitlement to a disability evaluation in excess of 20 percent for dextroscoliosis, grade I anterior listhesis L4-5 with degenerative changes, prior to January 30, 2012.

9.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

11.  Entitlement to an effective date earlier than January 30, 2012, for award of an increased disability evaluation of 30 percent for residuals shell fragment wound left buttock with retained metallic fragment.

12. Entitlement to an effective date earlier than January 24, 2008, for the award of a 30 percent disability rating for shell fragment wound right wrist.

13.  Entitlement to an initial disability evaluation in excess of 50 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge and the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) issued in April 2011, May 2012, November 2012 and April 2013.  

The Veteran, through his private attorney, has specifically expressed disagreement with both the disability ratings and effective dates assigned for certain issues.  Because these are two separately appealable issues, the Board has retained the distinct and separate nature of these issues to best reflect the Veteran's intentions as to which issues he wished to appeal.  See, e.g., Hazan v. Gober, 10 Vet. App. 511 (1997) (the issue involved in deciding whether an increase is warranted does not necessarily subsume the issue involved in setting the effective date for that increase).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a Board videoconference hearing with respect to all issues on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for any reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

